Ludeling, C. J.
A motion to dismiss this appeal has been made. It will be necessary to notice only one of the grounds stated, to wit: that all the parties in interest are not made parties to the appeal.
An examination of the record satisfies us that the motion is well taken. The petition in the suit alleges that the State of Louisiana, by Simeon Belden, Attorney General of said State, upon the information of John R. Clay, who is joined with the State of Louisiana herein as plaintiff, respectfully represents, etc. And the prayer of the petition is, that John R. Clay “be decreed to be entitled alone to the possession *468of all tlio papers, tax rolls, delinquent lists, and every other manner of paper or papers pertaining to said office, in possession of said Blandin,” etc.
The title of the suit in the citation, and elsewhere, is, The State of Louisiana, ex rel. S. Belden, Attorney General, and J. R. Clay v. O. C. Blandin.
The fifth, sixth and seventh sections of the act of 1808, No. 156, expressly recognize the party alleged to be entitled to the office, as a party interested in the suit; they recognize the fact that judgment may bo given in his favor. Suppose judgment had been rendered in'favor of the plaintiff, could the defendant have appealed without making J. R-Clay a party to the appeal ? We think not. The appeal having been taken'by petition in the name of the State alone, and J. R. Clay not having been cited, the fault is attributable to the appellant, and the appeal must be dismissed.
It is therefore ordered that the appeal be dismissed at the costs of the appellant.